Title: To Thomas Jefferson from Caesar Augustus Rodney, 9 November 1806
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                     
                            Philadelphia Novr. 9. 1806.
                        
                        Judge Chase has affirmed the decree of judge Bedford in the case of the Favourite. This was to be expected,
                            from all the circumstances which had come to my knowledge. Judge Chase considered that no acts of the salvors could
                            forfeit the cargoe & declared his opinion to be that salvaged goods were not subject to duty. In England goods which are
                            strictly speaking, wreck, which in the present state of commerce & navigation can seldom, if ever happen, were not
                            formerly subject to duty. The reason is obvious. They belonged to the King who pays no duty. This would be taking money
                            out of the Exchequer with one hand & paying it in with the other. However by a late Statute since so many grants of
                            wreck have been made to different favourites of the crown, the grantees pay duty on wreck goods. That is goods for which
                            no owner appears, where no person has survived nor any marks to designate the property. Widely different is the case of
                            salvage or stranded goods, or goods unladen in the language of the act by stress of weather or other unavoidable accident.
                            We have prayed an appeal.
                        The aspect of affairs to the Westward is still unpleasant: The Spaniards give us the most uneasiness, tho’
                            rumours on the subject of some secret conspiracy increase the public anxiety. I cannot give credit to these vague reports,
                            nor can I believe there is a desperado in the U.S. capable of attempting the mad project of revlutionising the Western States. I saw the other day a letter from a Mr. Barker, formerly
                            a member of the legislature of this State, but now a merchant at Pitts-burg Penna. to Mr. Bayar; In this letter he
                            stated, that during Mr. Burr’s stay in Pittsburg he made indirect overtures to a number of young men on the subject of
                            some expadition he had in contemplation. Some of those young men went before the C. justice Wm. Tilghman & requested him
                            to take their depositions on the subject. This he declined doing, but said he would write on to the Genl. Government. I
                            give you nearly the language of the letter. What credit is due to it, is equivocal. It is from a Federal source & may be
                            part of a system of slander. Your agrement to serve another period which I some considerable time since suggested as the
                            only remedy for existing evils, which almost threaten a dissolution of our old distinctions, we are taking measures if
                            possible to obtain. The example set by us I find is about to be generally adopted. In Delaware I have taken care to set it
                            on foot. I remain Dr Sir Yours Very Sin
                        
                            C A. Rodney
                     
                        
                    